DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brunelle; Cindy (US 20190191941 A1; hereinafter Brunelle) in view of RADCLIFF TISDALL HARRY (US 2024553 A; hereinafter Radcliff).
Regarding claim 1 Brunelle teaches:
A stuffed animal having a container well being integrated therein. (See Fig. 5 #12, 30, 36); [0019] 
Wherein said stuffed animal has a body and a head, said head having a crown, said container well extending into said crown and downwardly into said body. (See Figs. 1 and 5 #18, 24, 30); [0019]
And a vase being insertable into said container well wherein said vase is configured to display a floral arrangement in conjunction with said stuffed animal. (See Fig. 5 #16); [0019]
Wherein said vase has a bottom end and a top end, said top end being open. (See Fig. 5 #16, 20); [0018]
And said container well having a tapered section adjacent to said crown. (See Fig. 5 tapered portion shown at #30 adjacent #22) 
Brunelle does not teach. Radcliff teaches:
A container being tapered forming a concave neck adjacent to said top end, container being flared forming a convex portion adjacent to said bottom end. (See Fig. 4 #11); (Col. 2, lines 20-27)
The container well having a flared portion extending from said tapered section downwardly into said body. (See Fig. 4 #10); (Col 2. lines 17-20)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the shape of the container well and vase of Brunelle to incorporate the teachings of Radcliff in order to gain the advantages of enhancing the aesthetics of the device (Col. 1 lines 16-23), and since the modification would be an obvious change in shape.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brunelle in view of Radcliff, further in view of Johnson; Anthony (US D495620 S; hereinafter Johnson).
Regarding claim 4 Brunelle, in view of Radcliff, as shown above, discloses all of the limitations of claim 1. Brunelle further teaches:
Vase has a bottom end, top end, said top end being open, said container well insertably receiving said bottom end. (See Fig. 5 #16, 20); [0018]
Brunelle in view of Radcliff does not teach. Johnson teaches:
Top end of the vase being spaced from said crown of said head when said vase is seated in said container well. (See Fig. 2 top of vase spaced from the crown)
Brunelle, in view of Radcliff, to incorporate the teachings of Johnson in order to gain the advantages of more easily installing and removing the vase.
Regarding claim 5 Brunelle, in view of Radcliff, as shown above, discloses all of the limitations of claim 1. Brunelle further teaches:
Wherein said stuffed animal has a pair of arms and a pair of legs. (See Fig. 1 arms and legs of bear)
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L BARLOW/Primary Examiner, Art Unit 3644